Citation Nr: 1235509	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-22 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals, nasal fracture and septoplasty with sinus and headache complaints.

2.  Entitlement to service connection for headaches to include as secondary to service-connected nasal fracture.

3.  Entitlement to service connection for a sinus disorder to include as secondary to service-connected nasal fracture.

4.  Entitlement to service connection for osteoporosis.

5.  Entitlement to service connection for type II diabetes mellitus to include as secondary to sleep apnea and/or related to exposure to herbicides.

6.  Entitlement to service connection for sleep apnea to include as secondary to service-connected nasal fracture.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disorder.  

8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before a Decision Review Officer at the RO in April 2011.  A transcript of this proceeding has been associated with the claims file.

The Veteran originally filed a claim of entitlement to service connection for sinusitis.  However, the medical evidence of record indicates that the Veteran has not yet been diagnosed with sinusitis but is already service connected for a sinus disorder which is included with the Veteran's service-connected residuals, nasal fracture and septoplasty with sinus complaints and headaches.  Although not claimed by the Veteran, the Board is expanding his original claim to include any sinus disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a disability rating greater than 10 percent for residuals, nasal fracture and septoplasty with sinus and headache complaints and entitlement to service connection for osteoporosis, sleep apnea, a left knee disorder, and a low back disorder are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already service connected for headaches.  This disorder is included with the Veteran's service-connected residuals, nasal fracture and septoplasty with sinus complaints and headaches.  

2.  The Veteran is already service connected for a sinus disorder.  This disorder is included with the Veteran's service-connected residuals, nasal fracture and septoplasty with sinus complaints and headaches.  

3.  While the Veteran has military service during the Vietnam era and the Veteran contends that he served in or visited the Republic of Vietnam during military service, service personnel records do not show any Vietnam service, rather, they show that the Veteran's only foreign service was in Germany and Saudi Arabia; therefore, exposure to herbicides may not be presumed. 

4.  There is competent evidence of a current diagnosis of diabetes mellitus.

5.  There is no evidence of diabetes mellitus in service, or within one year after service, and no competent medical evidence linking the Veteran's diabetes mellitus with his period of service, to include exposure to herbicide agents.

6.  The RO denied service connection for a left knee and a low back disorder in a June 1994 rating decision.  The RO properly notified the Veteran of this decision but the Veteran did not initiate an appeal with regard to the decision.    

7.  The February 1994 rating decision is the last final decision prior to the Veteran's request to reopen his claim in August 2005. 

8.  Evidence received since the June 1994 rating decision regarding the Veteran's claims for service connection for a left knee and a low back disorder is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  As the Veteran has been awarded service connection for headaches the issue of entitlement to service connection for headaches is moot as there is no allegation of specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2011).  

2.  As the Veteran has been awarded service connection for a sinus disorder the issue of entitlement to service connection for headaches is moot as there is no allegation of specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2011).  

3.  Service connection for diabetes mellitus, type II, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The rating decision of June 1994 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

5.  New and material evidence has been received since the June 1994 rating decision to reopen the claim for service connection for a left knee disorder  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  New and material evidence has been received since the June 1994 rating decision to reopen the claim for service connection for a low back disorder  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, with regard to the headaches and sinusitis issues, the Veteran is, actually, already service connected for headaches and sinus complaints.  These disorders are included with the Veteran's service-connected residuals of a nasal fracture.  Service treatment records show that the Veteran fractured his nose in service and complained of headaches and sinus problems several times during service.  Significantly, the August 1992 separation examination shows a history of frequent headaches and sinusitis.  By rating decision dated in December 1993 the RO granted service connection for fracture, bony nasal septum, septoplasty and assigned a noncompensable rating effective December 1, 1992, the day after the Veteran's discharge from military service.  The RO also deferred the issue of entitlement to service connection for headaches.  The Veteran was afforded a VA examination in May 1994 which showed diagnoses of migraine headaches and sinus problems secondary to the nose fracture.  By rating decision dated in June 1994 the RO granted service connection for headaches and sinus problems secondary to nasal fracture but did not separately service connect these disorders, rather the RO recharacterized the previously service-connected fracture, bony nasal septum, septoplasty as "residuals, nasal fracture and septoplasty with sinus complaints and headaches," assigning a 10 percent disability rating effective December 1, 1992.  

In May 2006 the Veteran submitted a new claim for headaches and a sinus disorder and was afforded a VA examination in July 2006.  The VA examiner diagnosed migraine headaches and indicated that the Veteran did not have a true diagnosis of sinusitis.  The examiner also opined that the headaches and sinus problems were not related to the Veteran's service-connected nose fracture.  Based on this opinion the RO denied service connection for headaches and sinusitis and the Veteran perfected an appeal of this denial.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202.  

The Veteran is already service connected for headaches and a sinus disorder.  Therefore, the Board finds that the issues of entitlement service connection for headaches and a sinus disorder are moot as the Veteran has failed to allege specific error of fact or law in the determination being appealed pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the issues of entitlement to service connection for headaches and a sinus disorder and they are dismissed.

To the extent that the Veteran's claim for service connection for headaches and a sinus disorder can be construed as a claim for an increased rating for his already service-connected residuals, nasal fracture and septoplasty with sinus and headache complaints, the Board is remanding the claim of entitlement to an increased rating for service-connected residuals, nasal fracture and septoplasty with sinus and headache complaints for a new VA examination and consideration of whether separate disability ratings are warranted for the Veteran's headaches and sinus problems pursuant to 38 C.F.R. § 4.25 and Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Service Connection Analysis

The Veteran contends that his diabetes mellitus is related to his military service.  Specifically, the Veteran contends that he was exposed to herbicides during military service.     

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, including diabetes mellitus.  38 C.F.R. § 3.309(e).  

The Veteran's service treatment records are negative for diabetes mellitus.  Significantly, examination reports along with reports of medical history dated in June 1972, July 1976, September 1982, April 1988, and August 1992 are negative for indications of diabetes.       

While the Veteran contends that he was first diagnosed with diabetes in during his military service or immediately after his separation from military service in November 1992, post-service VA treatment records show that the Veteran was diagnosed with diabetes sometime in 1998.  Significantly, an April 1998 VA treatment record notes that the Veteran had high blood sugar and a December 1998 VA treatment record noted that the Veteran's diabetes was stable.  

The Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus on a presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is no evidence of diabetes within one year of service.  38 C.F.R. § 3.307(a)(3).  The earliest evidence of diabetes is 1998, approximately six years after service.  Second, there is no evidence that the Veteran actually served in Vietnam from January 1962 to May 1975.  While the Veteran has military service during the Vietnam era and the Veteran contends that he served in or visited the Republic of Vietnam during military service, service personnel records do not show this.  Rather they show that the Veteran's only foreign service was in Germany and Saudi Arabia.  Thus, the Veteran is not entitled to the presumption under 38 C.F.R. § 3.307.

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The claim is also denied on a direct basis.  The Veteran's service treatment records are silent as to any complaint or diagnosis of diabetes mellitus or associated symptomatology.  Furthermore, post-service private and VA treatment records show that the Veteran was diagnosed with diabetes sometime in 1998, nearly six years after his separation from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that links the Veteran's diabetes mellitus to any event in service, including possible herbicide exposure.  

Although the Veteran contends that he was first diagnosed with diabetes during his military service or immediately after his separation from military service in November 1992, the Board finds that report less than credible.  While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, Buchanan, 451 F.3d at 1331, the post-service records show that the Veteran was first noted to have elevated blood sugar in April 1998 and there is no indication of a diagnosis of diabetes until December 1998.  Silence in a medical record can be weighed against lay testimony if the alleged diagnosis would ordinarily have been recorded in the medical record.  The service treatment records undermine the Veteran's credibility.  The VA treatment records showing that the Veteran was first noted to have elevated blood sugar in April 1998  contradicts the Veteran's contentions that he was diagnosed with diabetes during or immediately after discharge from military service.  

While the Veteran contends that his current diabetes is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for left knee and low back disorders in December 1992.  While the Veteran's service treatment records show several complaints regarding both the left knee and the low back, a May 1994 VA examination was negative for disorders of either the left knee or the spine.  The RO denied this initial claim in a June 1994 rating decision, finding that the while there complaints regarding both the left knee and the low back in the Veteran's service treatment records there was no evidence of a current left knee or low back disorder.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of June 1994 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In May 2006 the Veteran filed a new claim for service connection for left knee and low back disorders.  In connection with this claim the RO obtained recent VA treatment records which show an impression of osteoarthritis as early as March 2006.  Unfortunately, it is unclear from these records which joint(s) is/are affected by the osteoarthritis.  By rating decision dated in September 2006, the RO declined to reopen the claims of service connection for both a left knee disorder and a low back disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claims.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June1994 rating decision included the Veteran's service treatment records which showed that the Veteran complained of left knee and low back pain on several occasions during service.  Significantly, there are complaints of back pain in December 1981, December 1989, and November 1992.  Furthermore, in an August 1992 report of medical history the Veteran reported "recurrent back pain" and pain in both knees.  The evidence of record at the time of the June 1994 rating decision also included a May 1994 VA examination report which notes that there was insufficient evidence at that time to warrant a diagnosis of any acute or chronic disorder of either the left knee or the lumbar spine.  

Since the June 1994 rating decision, the RO obtained recent VA treatment records which show an impression of osteoarthritis as early as March 2006.  During the April 2011 RO hearing the Veteran testified as to the circumstances of his in-service left knee and low back symptoms.      

The Board finds that evidence received since the June 1994 rating decision is new and material.  Service connection had initially been denied for left knee and low back disorders because there was no evidence of a current diagnosis specific to either disorder.  There is now evidence that the Veteran has been diagnosed with osteoarthritis.  While it is unclear from these records which joint(s) is/are affected by the osteoarthritis, it is possible that both the left knee and low back are affected.  Also,  the Veteran provided sworn testimony regarding his in-service left knee and low back symptomatology during the April 2011 RO hearing.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The recently submitted evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claims.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claims.  38 C.F.R. § 3.156(a).  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the diabetes issue, substantially compliant notice was sent in July 2006, January 2007, February 2011, January 2012, and June 2012 letters and the claim was readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the new and material evidence issues, the Board is reopening these claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to these issues, such error was harmless and will not be further discussed.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

No medical opinion has been obtained with respect to the claim; however, the Board finds that a review of the record, which reveals that the Veteran did not have diabetes in service, that there is no record of exposure to herbicides in service and no competent evidence showing a nexus between service and the Veteran's diabetes, warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal regarding the issue of entitlement to service connection for headaches is dismissed.

The appeal regarding the issue of entitlement to service connection for a sinus disorder is dismissed.

Service connection for diabetes mellitus, type II is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder; to this extent only the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder; to this extent only the appeal is granted.


REMAND

With regard to the nasal fracture and resulting headaches/sinus problems issue, the Board notes that this disability is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502-9304.  DC 6502 pertains to deviation of the nasal septum and DC 9304 is a psychiatric DC pertaining to dementia due to head trauma.  Neither of these DCs pertain to headaches or sinus problems.     

The Veteran was afforded a VA examination in July 2006.  The examiner was asked to comment whether or not the Veteran had a diagnosis of sinusitis and, if so, whether the sinusitis was secondary to the Veteran's service-connected nasal fracture with septal deviation.  In response to this request the examiner opined that it was doubtful that the Veteran had sinusitis but the examiner indicated that he was ordering a CT (computerized tomography) scan just to be sure.  In an August 2006 addendum the examiner reported that the Veteran failed to report to the scheduled CT scan.  The Veteran subsequently appeared for a CT scan in September 2006.  The report of this scan shows minimal septal deviation towards the left.  It also shows a few small areas of minimal mucoperiosteal thickening but, essentially clear, paranasal sinuses.  In a September 2006 addendum the examiner noted that the CT scan showed some septal deviation and that there were only minor changes regarding the sinuses which did not explain the Veteran's headaches.  The examiner opined that the Veteran's headaches were migraine (neuropathic) in origin.    

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  On remand, the Veteran should be afforded VA examinations specific to the Veteran's septal deviation, headaches, and sinus problems and the RO should consider whether separate disability ratings are warranted for the Veteran's headaches and sinus problems.  Notably, in December 2006 correspondence the Veteran argued that the July 2006 VA examiner was biased given the negative language noted in the report.  The Board agrees and finds that, on remand, the Veteran should be scheduled for a VA examination with an examiner other than the July 2006 VA examiner.    

With regard to the sleep apnea issue, the Veteran's service treatment records are negative for a diagnosis or indications of sleep apnea.  Significantly, examination reports along with reports of medical history dated in June 1972, July 1976, September 1982, April 1988, and August 1992 are negative for indications of sleep apnea.  Furthermore, the Veteran denied "frequent trouble sleeping" during an August 1992 report of medical history.       

While the Veteran contends that he was first began having snoring issues during his military service, post-service VA treatment records show that the Veteran was diagnosed with sleep apnea in August 1998 after undergoing a sleep study.  

The Veteran was afforded a VA examination in July 2006.  The examiner was asked to comment whether or not the Veteran's service-connected nasal fracture with septal deviation caused the Veteran's sleep apnea.  In response to this request the examiner opined that there was no relationship between the Veteran's nasal septal deviation and his obstructive sleep apnea.  According to the VA examiner, the Veteran's obstructive sleep apnea was due to his body size, configuration, and age.  The examiner noted that the Veteran was "a big man" and did not think that the septum was doing anything as far as obstructive sleep apnea was concerned.  

Unfortunately, while the July 2006 VA examiner provided an opinion with regard to whether the Veteran's sleep apnea was related to the Veteran's military service on a secondary basis, he failed to opine whether the Veteran's sleep apnea is directly related to his military service or whether the Veteran's sleep apnea is aggravated by his service-connected nasal fracture.  On remand, the Veteran should be afforded a VA examination to determine whether the Veteran's sleep apnea is directly related to his military service or whether the Veteran's sleep apnea is aggravated by his service-connected nasal fracture.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As above, the Board notes that this examination should be scheduled for a VA examination with an examiner other than the July 2006 VA examiner.       

With regard to the left knee and low back issues, new and material evidence has been received to reopen the claims for service connection for left knee and low back disorders.  Significantly, there is evidence of complaints regarding the left knee and low back during service and evidence of a current diagnosis of osteoarthritis.  The Board finds that a medical examination and opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Finally, with regard to the osteoporosis issue, the Board finds that this issue is inextricably intertwined with the claims of entitlement to service connection for left knee and low back disorders remanded above.  Therefore, it must be remanded with the service connection claims discussed above for additional development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected residuals, nasal fracture and septoplasty with sinus and headache complaints.  This examination should be performed by a VA examiner other than the examiner that performed the July 2006 VA examination.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

With regard to the deviated nasal septum, the examiner should discuss any obstruction of the nasal passages.

With regard to the headaches, the examiner should comment on how often (i.e., frequency and duration) the Veteran suffers from prostrating headaches and whether or not these headaches are productive of severe economic inadaptability.

With record to the sinus problems, the examiner should describe all sinus complaints and opine whether the Veteran's complaints are equivalent to a diagnosis of sinusitis.  If so, the examiner should indicate whether there are incapacitating episodes per year of sinusitis requiring prolonged or non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The examiner is asked to consider that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

2. Thereafter, the RO should consider whether the Veteran is entitled to separate ratings for his service-connected headaches and sinus complaints pursuant to 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

3. Schedule the Veteran for a VA examination for his sleep apnea to  specifically address the following questions: 

A.  Did the Veteran's sleep apnea have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did the pathology, symptoms and signs of the Veteran's service-connected nasal fracture residuals cause the Veteran to develop sleep apnea?

C.  Did the pathology, symptoms and signs of the Veteran's service-connected nasal fracture residuals cause an aggravation (permanent worsening) of his sleep apnea beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his sleep apnea which establish: (i) the baseline level of severity of his sleep apnea before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his sleep apnea; and (ii) the current level of severity of his sleep apnea at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles.

This examination should be performed by a VA examiner other than the examiner that performed the July 2006 VA examination.  The claims file must be made available to the examiner for review in connection with the examination.  

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed left knee and low back disorders.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed. 

Based on the examination and review of the record, the examiner should note whether the Veteran currently has a disorder of the left knee and/or low back and, if so, opine whether it is at least as likely as not that any currently diagnosed left knee and/or low back disorder is related to the Veteran's military service.  

The examiner should specifically note the VA outpatient treatment records showing impressions of osteoporosis and osteoarthritis in March 2006 and note whether the Veteran has either of these disorders in either the left knee or low back.  

A complete rationale should be given for all opinions and conclusions expressed.  

5. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6. Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


